Exhibit 10.02

 

FIRST AMENDMENT TO FIVE YEAR CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FIVE YEAR CREDIT AGREEMENT (this “Amendment”), dated as
of March 28, 2003, is entered into among WELLPOINT HEALTH NETWORKS INC., a
Delaware corporation (the “Borrower”), the Lenders identified on the signature
pages hereto (the “Lenders”), BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and JPMORGAN CHASE
BANK, as syndication agent (in such capacity, the “Syndication Agent”).  Terms
used but not otherwise defined herein shall have the meanings provided in the
Existing Credit Agreement described below.

 

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Lenders party thereto, the Administrative Agent and
the Syndication Agent entered into that certain Credit Agreement, dated as of
March 30, 2001 (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested, and the Required Lenders (on behalf of the
Lenders) have agreed, to amend the Existing Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

PART 1

DEFINITIONS

 

SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

“Amendment No. 1 Effective Date” is defined in Subpart 3.1.

 

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Amendment No. 1 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.

 

--------------------------------------------------------------------------------


 

SUBPART 2.1  Amendment to Section 3.10.  Section 3.10 of the Existing Credit
Agreement is hereby amended and restated in its entirely as follows:

 


SECTION 3.10   ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000,000 the fair market value
of the assets of all such underfunded Plans.

 

 

PART 3

CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1  Amendment No. 1 Effective Date.  This Amendment shall be and become
effective as of the date hereof (the “Amendment No. 1 Effective Date”) when all
of the conditions set forth in this Part 3 shall have been satisfied, and
thereafter this Amendment shall be known, and may be referred to, as the
“Amendment”.

 

SUBPART 3.2  Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Lenders, the
Administrative Agent and the Syndication Agent.

 

SUBPART 3.4  Other Items.  The Administrative Agent shall have received such
other documents, agreements or information that may be reasonably requested by
the Administrative Agent.

 

PART 4

MISCELLANEOUS

 

SUBPART 4.1  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, after giving effect
to this Amendment, (a) no Default or Event of Default exists under the Amended
Credit Agreement and (b) the representations and warranties set forth in Section
3 of the Existing Credit Agreement are, subject to the limitations set forth
therein, true and correct in all material respects as of the date hereof (except
for those which expressly relate to an earlier date).

 

SUBPART 4.2  Reaffirmation of obligations.  The Borrower hereby ratifies the
Existing Credit Agreement and acknowledges and reaffirms (a) that it is bound by
all terms of the Existing Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Existing Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

SUBPART 4.3  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

 

SUBPART 4.4  Instrument Pursuant to Existing Credit Agreement.  This Amendment
is executed pursuant to the Existing Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement.

 

SUBPART 4.5  References in Other Credit Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references to the “Credit Agreement” in the Existing Credit Agreement shall be
deemed to refer to the Existing Credit Agreement as amended by this Amendment.

 

SUBPART 4.6  Counterparts/Telecopy.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of the Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.

 

SUBPART 4.7  Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

 

SUBPART 4.8  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SUBPART 4.9  General.  Except as amended hereby, the Existing Credit Agreement
and all other Credit Documents shall continue in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Five Year Credit Agreement as of the date first above written.

 

 

BORROWER:

 

WELLPOINT HEALTH NETWORKS INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ R.DAVID KRETSCHMER

 

 

Name:

R.David Kretschmer

 

 

Title:

Vice President and Treasurer

 

 

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ KEVIN L. AHART

 

 

Name:

Kevin L. Ahart

 

 

Title:

Assistant Vice President

 

 

 

 

SYNDICATION AGENT:

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

By:

/s/ JAMES ELY III

 

 

Name:

James S. Ely III

 

 

Title:

Managing Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ JOSEPH L. CORAH

 

 

Name:

Joseph L. Corah

 

 

Title:

Principal

 

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

 

By:

/s/ CARRIE GOLDMAN SEGALL

 

 

Name:

Carrie Goldman Segall

 

 

Title:

Associate Director

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

By:

/s/ JAMES ELY III

 

 

Name:

James Ely III

 

 

Title:

Managing Director

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

By:

/s/ PETER C. BICKFORD

 

 

Name:

Peter C. Bickford

 

 

Title:

Vice President

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

MELLON BANK, N.A.

 

 

 

 

 

 

By:

/s/ MARSHA WICKER

 

 

Name:

Marsha Wicker

 

 

Title:

Vice President

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON,
CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ CHRISTOPHER LALLY

 

 

Name:

Christopher Lally

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ JENNIFER PIEZA

 

 

Name:

Jennifer Pieza

 

 

Title:

Associate

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

By:

/s/ REBECCA K. LEVINE

 

 

Name:

Rebecca K. Levine

 

 

Title:

Vice President

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ W. BROOKS HUBBARD

 

 

Name:

W. Brooks Hubbard

 

 

Title:

Director

 

 

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ WILFORD V. SAINT

 

 

Name:

Wilford V. Saint

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

By:

/s/ THOMAS R. SALZANO

 

 

Name:

Thomas R. Salzano

 

 

Title:

Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ SCOTTYE LINDSEY

 

 

Name:

Scottye Lindsey

 

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

By:

/s/ SUZANNE FLYNN

 

 

Name:

Suzanne Flynn

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

/s/ KIMBERLY SHELTON

 

 

Name:

Kimberly Shelton

 

 

Title:

Director

 

 

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

By:

/s/ THOMAS F. FARLEY, JR.

 

 

Name:

Thomas F. Farley, Jr.

 

 

Title:

Group Executive

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

/s/ PIERRE NICHOLAS ROGERS

 

 

Name:

Pierre Nicholas Rogers

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ JAMES F. MCCANN

 

 

Name:

James F. McCann

 

 

Title:

Director

 

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

 

By:

/s/ AL GALLUZZO

 

 

Name:

Al Galluzzo

 

 

Title:

Senior Vice President

 

 

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

 

By:

/s/ RICHARD BERNAL

 

 

Name:

Richard Bernal

 

 

Title:

Director

 

 

 

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ CHARLES HEIDEIECK

 

 

Name:

Charles Heideieck

 

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

 

 

BANCA DI ROMA

 

 

 

 

 

 

By:

/s/ LUCA BALESTRA

 

 

Name:

Luca Balestra

 

 

Title:

Senior Vice President and Manager

 

 

 

 

 

 

By:

/s/ RICHARD DIETZ

 

 

Name:

Richard Dietz

 

 

Title:

Vice President

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI LTD.,
SEATTLE BRANCH

 

 

 

 

 

 

By:

/s/ KOSUKE TAKAHASHI

 

 

Name:

Kosuke Takahashi

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------